222 F.2d 263
Jose COSTA, Appellant,v.T. J. HOLLAND, District Director, Immigration andNaturalization Service, Appellee.
No. 11507.
United States Court of Appeals Third Circuit.
Argued May 16, 1955.Decided May 17, 1955.

J. J. Kilimnik, Philadelphia, Pa., for appellant.
Francis Ballard, Asst. U.S. Atty., Philadelphia, Pa., for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Upon the authority of Shaughnessy v. Pedreiro, 75 S.Ct. 591, and Diogo v. Holland, 3 Cir., 221 F.2d 806, the order of the district court dismissing the complaint for want of jurisdiction will be reversed and the cause will be remanded with directions to reinstate the complaint.